Order, Supreme Court, New York County (Barbara R. Kapnick, J.), entered February 8, 2005, which denied as moot both plaintiff’s motion for summary judgment in lieu of complaint and defendants’ cross motion to stay enforcement of an order of the Division of Housing and Community Renewal (DHCR), but granted attorneys’ fees to plaintiff in connection with the proceeding, unanimously modified, on the law, the award of attorneys’ fees denied, and otherwise affirmed, without costs.
Flaintiff improperly resorted to the procedure under CFLR 3213 to “enforce” an order of DHCR, and thus, an award of attorneys’ fees was inappropriate. The administrative order at issue was not an instrument for the payment of money only. A clearly delineated procedure existed (in DHCR Fact Sheet No. 16, Collecting Overcharges in Rent Stabilized Apartments in New York City) for entering a “final” order for rent overcharges as a judgment at the conclusion of judicial proceedings {see Rent Stabilization Code [9 NYCRR] § 2526.1 [e]). Concur—Sáxe, J.E, Sullivan, Nardelli and Williams, JJ.